Title: Message Accepting Election as Governor, [2 June 1779]
From: Jefferson, Thomas
To: Virginia Assembly



Gentlemen
[2 June 1779]

The honour which the General Assembly have been pleased to confer on me, by calling me to the high office of Governour of this commonwealth, demands my most grateful acknowledgments, which I desire through you Gentlemen, to tender to them with the utmost respect. In a virtuous and free state, no rewards can be so pleasing to sensible minds, as those which include the approbation  of our fellow citizens. My great pain is, lest my poor endeavours should fall short of the kind expectations of my country; so far as impartiality, assiduous attention, and sincere affection to the great American cause, shall enable me to fulfil the duties of any appointment, so far I may, with confidence undertake; for all beyond, I must rely on the wise counsels of the General Assembly, and of those whom they have appointed for my aid in those duties. To you, Gentlemen, I return my particular thanks, for the polite terms in which you have been pleased to notify the will of the General Assembly.
